Federal Defenders
OF NEW YORK, INC.

Southern District
52 Duane Street- 10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton
Executive Director
and Attorney-in-Chief

VIA ECF

The Honorable Naomi Reice Buchwald
United States District Judge

Southern District of New York

United States Courthouse

500 Pearl Street

New York, NY 10007

 

Re: United States v. Ameen Keshavjee
20 Cr 169 (NRB)
Dear Judge Buchwald:

I write with the consent of the Government to postpone Mr. Keshavjee’s
initial appearance from tomorrow until the week of March 23. Mr. Keshavjee is ill/,.
with flu-like symptoms and needs time to recover. The defense waives speedy trial ed jercnad!
time until the date the Court sets for the appearance.

oe: Samuel Adelsberg, AUSA

Southern District of New York
Jennifer L. Brown
Attomey-m-Charge

March 9, 2020

The.
inthis

uu’! Hards 24 204,

Respectfully submitted,

SO Lees

Ian Marcus Amelkin
Assistant Federal Defender
3fipo

Tel.: (212) 417-8733

 

 
